FILED

8
UNITED STATES DISTRICT COURT  1 2014
FOR THE DISTRICT OF COLUMBIA Olerk, U.S. D|strict & Bankruptcy
Courts for the District of columbia
Brad Kempo, )
)
Plaintiff, )
)
v. ) Civil Action No.  ""  
)
Govemment of the )
United States of Arnerica, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed informer pauperis. The Court will grant plaintiff’ s application to proceed in forma
pauperis and will dismiss this action for lack of subject matterjurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any tirne" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Vancouver, British Columbia_. Canada, suing the United States.
In a prolix 64-page complaint, plaintiff seems to accuse Canada, China, and the United States of
various misdeeds. The complaint, exemplified by the following statements, is mostly incoherent.
Plaintiff alleges that "during the last quarter century," he experienced "(l) military
experimentation, (2) hypnosis torture, (3) social, intimacy, professional and financial deprivation
and (4) retaliation coercions, intimidation, harassment and fear generation has been and
continues to be extremely infantile . . . ." Cornpl. at 58, 1] 2.93. The involvement of the United

States, the only named defendant, is unclear. Plaintiff alleges that "[t]he DEFENDANT

breached the duty of care it owed him; the duty arising as a result of it and KEMPO being
members of NATO 2.0 and the agreement pled supra." Id. at 59, 11 2.94 (capitalizations in
original). Plaintiff seeks "[s]pecific performance of all terms of [an unknown] agreement," and
an unspecified amount of monetary damages. Id. at 64.

The law is clear that "federal courts are without power to entertain claims otherwise
within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
merit.’ " Hagans v. Lavz`ne, 4l5 U.S. 528, 536-7 (1974) (quoting Newburyport Water C0. v.
Newburyport, 193 U.S. 561, 579 (1904)); accord Toofey v. Napolitano, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘ patently
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. 1994)). The instant complaint satisfies this standard and, thus, will be
dismissed with prejudice.' A separate order accompanies this Memorandum Opinion.

E/ 5 /

United States District Judge

Date: February l / , 2014

1 In order to maintain a claim for monetary damages against the United States for certain torts,

a plaintiff must exhaust administrative remedies under the F ederal Tort Claims Act ("FTCA") by
"first present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. § 2675. This
exhaustion requirement is jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20
(D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U.S.
Poslal Service, 937 F. Supp. 11, 14 (D.D.C. l996); see also Abdurrahman v. Engstrom, 168
Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) (“[T]he district court properly dismissed case
[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."). Even if the
instant complaint stated a potential claim, it still would be dismissed for want of jurisdiction
because there is no indication that plaintiff has exhausted his administrative remedies under the

FTCA.
2